Exhibit 10.1 SHARE PURCHASE AGREEMENT THIS SHARE PURCHASE AGREEMENT (“ Agreement ”) is made as of 21 October 2013 by and between CAMAC Energy Inc., a Delaware corporation (the “ Company ”), and the Public Investment Corporation (SOC) Limited (registration number 2005/009094/06), a state-owned company registered and duly incorporated in accordance with the laws of the Republic of South Africa, (acting in its capacity as Agent and Representative of its client, The Government Employees Pension Fund) (the “ Investor ”). Recitals A.The Company and the Investor are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by the provisions of RegulationD (“ Regulation D ”) and Regulation S (“ Regulation S ”), both as promulgated by the U.S.Securities and Exchange Commission (the “
